Citation Nr: 1609058	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  06-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  He is in receipt of a Purple Heart and Combat Infantryman Badge, both of which denote his participation in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which assigned a 10 percent rating for shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra, effective October 15, 2014.

The Board issued a decision in July 2010 that denied a rating in excess of 10 percent for shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra.  Claims for service connection for right ear hearing loss and fungal infections of the bilateral feet were remanded for additional development.  

The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court) and in a February 2010 Joint Motion for Partial Remand (Joint Motion), which will be described in further detail below, the parties requested that the Court vacate the July 2010 Board decision that denied entitlement to a rating in excess of 10 percent for shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra.  In a January 2011 Order, the Court granted the Joint Motion.  The Board subsequently remanded the claim in September 2011 for additional development.

In a June 2014 rating decision, service connection for bilateral hearing loss and onychomycosis and tinea pedis of the bilateral feet was granted.  As such, those issues are no longer before the Board for appellate review.  The RO also granted a 10 percent rating for tender scar associated with the service-connected shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra, effective November 4, 2011.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra, is not manifested by moderately severe disability of the muscles.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.56; 4.73, Diagnostic Code 5319 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice by a letter dated in November 2004, and additional notice by letters dated in May 2008 and October 2008.  The claim was readjudicated in a March 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include making an unsuccessful attempt to obtain records from the Social Security Administration (SSA); afforded the appellant physical examinations; and obtained medical opinions as to the severity of his disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

There was also substantial compliance with the Board's September 2011 remand instructions, as additional VA treatment records were obtained and the examinations requested by the Board were conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection was originally granted for shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra, in an April 1971 rating decision, which assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5319, effective January 27, 1971.  The rating was increased to 10 percent effective October 15, 2004, in a January 2005 rating decision.  This appeal ensued.  

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 

(b) A though-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles

(i) Type of injury.  Simple wound of muscle without debridement or infection. 

(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. 

(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles

(i) Type of injury.  Through and through or deep penetrating would of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 

(ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 

(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: 

(A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. 

(B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. 

(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. 

(D) Visible or measurable atrophy. 

(E) Adaptive contraction of an opposing group of muscles. 

(F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. 

(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56 (2015).  

The Board notes at this juncture that section 4.56(d), which sets forth classification of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is per se controlling in determining the rating for a muscle injury.  Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006); see Robertson v. Brown, 5 Vet. App. 70, 74 (1993).

The Veteran's service treatment records document that he was sent to the 85 Evacuation Hospital on March 30, 1970, for debridement of the fragment wound over the sternum area.  The disposition was to the 326 Med.  The suggestion was delayed primary closure (DPC) in five days either "here or at 326 Med" and antibiotics.  The following day, the wound was noted to be clean without signs of infection.  A fragment was noted to be seen at the base of the costovertebral junction of the right 11th vertebrae on x-ray.  The Veteran complained of difficulty breathing.  The rest of the note is difficult to read.  

On April 1, 1970, the wound was still noted to be clean and it appears, though it is difficult to read, that the Veteran had no complaints.  An April 2, 1970, note is very difficult to read.  On April 4, 1970, the wound was noted to be clean and the medical professional was questioning whether it was ok to close the wound, with notation that they would wait to close.  Slight drainage was noted on April 5, 1970, and the April 6, 1970, note indicated that the Veteran was the same.  He was noted to be doing well on April 7, 1970, and doing ok on April 8, 9 and 10, 1970.  The April 11, 1970, April 13, 1970, and April 14, 1970, notes indicated "status quo."  The wound was noted to be almost healed with some tenderness on April 15, 1970.  The Veteran was healing well on April 16, 1970, and was going to be discharged with bacitracin dressing until follow up.  A subsequent note indicated that the area on the chest was cleaned and dressed and that the Veteran was to return to duty.  

An April 18, 1970, service treatment record documents that the Veteran had an old fragment wound of the chest.  The diagnosis was fragment wound on the chest wall or abdominal wall.  The wound had been healing well but the Veteran had exacerbation of pain the day before.  The rest of the note is difficult to read.  On April 21, 1970, the Veteran was given a profile for not heavy lifting due to healing scar on the sternum.  The impression was healing wound.  An April 28, 1970, note indicated that the Veteran's profile expired that day and that he was told to return for reevaluation.  Another note dated April 28, 1970, indicates that the Veteran had a fragment wound of the lower sternum and that he was complaining of pain with exercise.  The medical examiner found no cause for alarm and no reason for profile.  There was no halo around the fragment and no sign of sepsis.  

An August 5, 1970, service treatment record documents that the Veteran had a fragment wound in March 1970 and never did have the fragment taken out.  The Veteran complained that the wound was giving him trouble and that he had pain and was uncomfortable.  He was referred for an x-ray.  The consultation sheet to the surgery department indicated that the reason for the request was that the Veteran had a history of fragment wound to the anterior chest that was irritating him.  It was noted that an x-ray was ordered to locate the fragment and it was questioned whether excision was indicated.  An August 5, 1970, chest x-ray was negative.  

An August 10, 1970, service treatment record indicates that the Veteran had a small moveable mass (3x1 mm) just to the right of the distal end of the sternum and that a small fragment in the same area was seen on x-ray.  The plan was to remove it on Thursday.  An August 13, 1970, note indicated that an incision was made over the palpable mass and only a small piece of scar tissue was removed - no metal.  On August 20, 1970, it was noted that the pathology report showed "scar tissue" and that the suture was removed.  The wound looked good.  No other notations related to the shell fragment wound were made prior to the Veteran's discharge.

The Veteran underwent a VA muscles examination in December 2004, at which time his claims folder was reviewed.  The examiner recorded the history of the Veteran's in-service shrapnel wound, stating that the shrapnel struck the Veteran from above, striking the lower end of the xiphoid process, reportedly fracturing the lower end of the xiphoid, and continuing down the anterior abdominal wall distally and to the right.  The examiner stated that the fragment appeared to have come to rest in the muscles of the abdominal wall to the right and below the xiphoid.  Initial treatment of the wound was debridement and the wound was allowed to heal open.  Attempt was made to excise the shrapnel fragment by an incision made in the right abdominal wall that was roughly eight centimeters to the right of the umbilicus and five centimeters superior to the level of the umbilicus.  It was about five centimeters below the right costal margin.  However, the fragment was not recovered.  The Veteran was hospitalized for about three or four weeks and the wound was allowed to heal open and to close, which meant it was allowed to heal from the inside out.  The examiner noted that the muscle group involved was 19, the abdominal muscles, and that no muscles were destroyed, they were simply penetrated by the small fragment.  The examiner also indicated there were no associated injuries (vascular or nerve) except for the fracture of the distal end of the xiphoid.  

During the December 2004 VA examination, the Veteran reported his current symptoms were a small muscle bulge at the xiphoid when he sat up or tightened his abdominal muscles.  When he tightened his abdominal muscles or if he applied direct pressure to that area, or if he had a jarring movement when running, he developed discomfort, tenderness, or pain in that area near the xiphoid.  He rated the pain at a level four on a scale of 10.  The Veteran also reported his belief that there was a small fragment of the bone of the xiphoid just below the tip of the xiphoid process and that below that there was a retained shrapnel fragment.  Physical examination revealed that the entry wound was a small transverse wound measuring 3.2 centimeters by .5 centimeters, which was practically 5 centimeters above the tip of the xiphoid process.  There was another small transverse scar measuring 3 centimeters by 2 centimeters just below that which was 3.5 centimeters above the tip of the xiphoid process.  Entry wounds were possibly small incisions made in an attempt to debride the wound or possibly to remove fragments of bone or of the shrapnel fragment.  The Veteran complained of discomfort immediately below the tip of the xiphoid process and possibly a little to the left, and he claimed a muscle bulge when he tightened his muscles, but no muscle bulge or muscle hernia was noted by the examiner at that point.  There was also another operative wound that was transverse measuring 2.5 centimeters by .2 centimeters that was 5 centimeters below the lateral aspect of the right costal margin and approximately 5 centimeters above the level of the umbilicus and 8 centimeters at a level to the right of the umbilicus.  This was a small operative wound made in an attempt to remove the shrapnel fragments.  The examiner indicated that the shrapnel fragment may have transversed from the xiphoid downward into the right.  The Veteran also thought there was a fragment of bone.  The examiner indicated that the wounds were very small and the shrapnel fragment could not be palpated.  At the tip and slightly to the left of the xiphoid where the Veteran had the area of discomfort, the examiner was not able to palpate a muscle hernia.  The examiner further noted that there was no evidence of tissue loss; adhesions; tendon, bone, joint, or nerve damage; loss of muscle or joint function; or evidence of muscle weakness.  X-ray of the sternum taken in conjunction with this examination showed no retrosternal soft tissue density and no definite fracture, but a small .88 by .3 centimeter metallic fragment was noted just inferior to the sternum.  Abdominal x-ray revealed a 1 by .2 centimeter small metallic opaque foreign body (shrapnel) demonstrated at the level of the thoracic 11, right side.  There was no history of penetration of the abdominal wall, so this fragment was probably laying within the abdominal wall but was seen projected at a level to the right of thoracic 11.  

The December 2004 VA examiner diagnosed the Veteran with a shrapnel fragment wound at the xiphoid of the sternum; and retained shrapnel fragment in the muscles of the anterior abdominal wall to the right and below the sternum at the level of T11 right side.  The examiner remarked that there was no evidence of any serious injury to the muscles of the abdominal wall, but the area of the xiphoid was tender and there was a retained shrapnel fragment.  There also did not appear to be any major abnormality other than the small retained shrapnel fragment, despite the Veteran's assertions.  

An August 2005 VA treatment record notes that the treating medical provider was able to palpate the Veteran's retained shrapnel fragment below his sternum and to the right of the anterior upper abdominal wall and noted an assessment of retained shrapnel in the abdomen.  A February 2008 VA treatment record reflects the Veteran's report of substernal muscle protrusion when bending over and sneezing.  On physical examination, the treatment provider noted the presence of the Veteran's shrapnel entrance and operative scars but stated that no hernia or bulging was noted.  A March 2008 VA surgical consultation report reflects an assessment regarding the Veteran's desire to have his retained shrapnel fragment removed.  However, the evaluating surgeon was unable to palpate the Veteran's retained shrapnel fragment, noting that multiple x-rays demonstrated a small metallic foreign body to the right of the lower sternum with no other pathology or evidence of organ damage.  The surgeon did, however, note the presence of a facial defect in the triangle of the upper epigastrium close to the xiphisternum.  The surgeon then advised against surgery after concluding that it would be technically difficult to explore for a small metallic foreign body after so many years (approximately 38) and that by doing so, the surgeon might cause more damage than alleviate any current symptoms. 

The Veteran underwent VA miscellaneous digestive conditions examination in November 2008, at which time his claims folder was reviewed.  He reported that he had a bulging mass at the site of a shrapnel wound with pain, and that a VA surgeon had told him that he had a hernia at this particular site, but no surgery was recommended.  Physical examination, however, revealed no hernia present.  

The Veteran also underwent a VA muscle examination in November 2008, at which time his claims folder was reviewed.  Physical examination revealed that no muscle had been injured, destroyed or transversed; that there was no intermuscular scarring; and that muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.  Two linear scars approximately 1 centimeter each in length, close to the xyphisternum, the site of the shrapnel's entrance, were noted.  The examiner also noted a slight palpable defect at this site, which was not a muscle scar.  There was no evidence of residuals of nerve, tendon or bone damage; no evidence of muscle herniation; and no limitation of joint motion due to muscle disease or injury, but the examiner indicated there was loss of deep fascia or muscle substance, specifically noting again the very small fascial defect near the xyphisternum region, the site of the shrapnel's entrance wound.  The Veteran reported that this caused mild effects on chores and recreation; moderate effect on exercise; and that sports were prevented.  The diagnosis was ventral hernia associated with shell fragment residual, which the examiner noted was also associated with bulging at times at the site of the shrapnel wound in the epigastric region.  The Veteran reported that the diagnosed condition caused mild effects on chores; moderate effect on exercise; and that sports were prevented.  He also reported slight additional discomfort at the epigastric region at times when bending over, sneezing and when tying shoes, as the hernia bulged.  The examiner concluded by stating that although no hernia was found on examination, it was possible that if he did more strenuous exertion as per his history, the hernia could be provoked, and that a surgeon noted a small defect in the triangle near the xiphisternal junction.  

The Veteran underwent several Disability Benefits Questionnaires (DBQs) in November 2011, pursuant to the Board's remand.  During a scars/disfigurement DBQ, a 4 centimeter upper midline scar in the infra-xiphoid process region and a 4 centimeter operative exploratory scar in the upper abdomen were noted.  The examiner reported that shrapnel hit the Veteran in the upper abdomen during service, and several days later a superficial operation exploration in the abdominal wall just below the entry wound was made in a hospital in Vietnam.  This was allowed to close secondarily while in the hospital for four weeks.  None of the scars were painful or unstable, with frequent loss of covering of skin over the scar.  Rather, the scars affecting the anterior trunk were described as linear, measuring 4 centimeters, and one plus tender to palpation.  They did not result in any limitation of function.  In regards to the questions posed by the Board in its remand, the examiner specifically noted that the entrance scar was horizontal, measured 4 centimeters long over the xiphoid, without exit wound.  The fragment traveled a short distance slightly from left to right inferiorly and stopped within the upper right rectus abdominus (muscle group XIX).  The area affected measured 1 square inch.  The related scars were superficial with no limited motion.  There was minimal soft tissue damage and the scars were not unstable or poorly nourished with repeated ulceration.  They were slightly tender but with no limitation of function.  The only impact on the Veteran's previous employment and activities of daily life included a mild constant pain and brief tenderness if the affected area was hit.  The examiner specifically noted that the Veteran showed no discomfort with exam such as guarding or wincing, but stated it was sore after exam manipulation.  

The Veteran was not found to have a peripheral nerve condition or peripheral neuropathy during a peripheral nerve conditions DBQ.  During a muscle injuries DBQ, the Veteran was diagnosed with right upper rectus abdominus muscle penetration, which was described as a penetrating muscle injury.  The location of the muscle injury was muscle group XIX, muscles of the abdominal wall (rectus abdominis, external oblique, internal oblique, 4.transversalis, and quadratus lumborum).  The function was to support the abdominal wall and lower thorax and flexion and lateral movement of the spine.  The right side was affected.  The examiner noted the absence of history of rupture of the diaphragm with herniation; and history of extensive muscle hernia of any muscle, without other injury to the muscle.  Scars associated with the muscle injury included entrance and (if present) exit scars that were small or linear, indicating short track of missile through muscle tissue.  There were no fascial defects caused by the muscle injury and the muscle injury did not affect muscle substance or function.  In regards to cardinal signs and symptoms of muscle disability, the examiner reported only fatigue-pain, which affected muscle group XIX and which was of occasional frequency/severity.  There was no muscle atrophy.  The examiner noted that the Veteran reported a small bulge will appear with coughing and straining in the right upper midline below the superficial exploratory scar, but that this could not be demonstrated by the examiner.  Imaging studies showed x-ray evidence of retained metallic fragment/shrapnel, specifically on the right side.  An August 2011 CT scan of the abdomen/pelvis showed, in pertinent part, a tiny fat-containing umbilical hernia; moderate right and small left fat-containing inguinal hernias; and a small bullet fragment present right anterolateral to the xiphoid process within the musculature.  The functional impact of the muscle injury was constant soreness while working, though the Veteran did not do heavy work as a supervisor and was not off the job due to symptomatology.  

In the remarks section, the November 2011 VA examiner noted that the November 2008 VA examiner thought he felt a small fascial defect in the entry wound scar over the xiphoid; and that the area on the right where the Veteran stated there was a bulge on straining was 2 inches below the two scars and no defect was detected there.  In regards to the questions posed by the Board in its remand instructions, the examiner reported that the residuals of injury to muscle group XIX was mild; that debridement was required on March 30, 1970, but there was no prolonged infection, the wound healed by secondary infection, and there was no intramuscular scarring; that there was no fracture of the xiphoid seen on x-ray or CT scan; and that there was mild impact on activities of daily living if the sensitive area is hit or the Veteran coughed, but there was no deterrence to employability or the ability to perform work requirements.  In regards to the question posed by the Board as to whether there were there indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles, the examiner indicated that there was not.  In regards to the question posed by the Board as to whether tests of strength and endurance demonstrate positive evidence of impairment, the examiner indicated that the answer to this would be mere speculation, but evidence of impairment was doubted.  

At this juncture, the Board notes that the December 2010 Joint Motion determined that the evidence of record demonstrated that the Veteran's injury involved debridement and a three to four week hospitalization; that medical evidence also referred to shrapnel entrance and operative scars; and that the history was recorded that the shrapnel struck from above and reportedly fractured the lower end of the xiphoid, but that the Board did not discuss any of the foregoing in its analysis of how Appellant's service-connected disability related to the criteria for a higher rating under the pertinent muscle injury criteria.  Those deficiencies will be rectified in this decision.  

The preponderance of the evidence of record does not support the assignment of the next highest (30 percent) rating for the service-connected shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra, at any time during the appellate period for several reasons.  

As an initial matter, while the Board acknowledges that the Veteran's in-service injury involved debridement and a three to four week hospitalization; in order to merit the assignment of a 30 percent rating under Diagnostic Code 5319, the type of injury must have been a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  See 38 C.F.R. § 4.56 (d)(3)(i) (emphasis added).  In this case, although service treatment records document that the Veteran sustained a deep penetrating wound that required debridement and that slight drainage from the healing wound was noted on April 5, 1970, there is no indication of any intermuscular scarring in either the service treatment records or the post-service evidence of record.  See November 2008 and November 2011 VA examination reports.  In other words, the Veteran's in-service injury did not meet all of the requirements needed to merit the assignment of the next highest (30 percent) rating under 38 C.F.R. § 4.56 (d)(3)(i).  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

In addition, while the service treatment records document hospitalization for a prolonged period, namely for three to four weeks, for treatment of the in-service wound; and the service and post-service medical evidence of record documents that the Veteran has consistently reported pain at the site of his in-service injury, which, for the purpose of his decision, the Board finds to correspond to the fatigue-pain cardinal sign/symptom of muscle disability, there is no evidence of the Veteran's inability to keep up with work requirements.  Rather, the medical professional who examined the Veteran during service on April 28, 1970, due to his complaints of complaining of pain with exercise found no reason for a profile.  In addition, although the Veteran reported discomfort when he was running, if he touched the area, or if he sat up and contracted his abdominal muscles at the time of the December 2004 VA examination, he made no mention of problems doing his job; and during the November 2008 VA examination, the Veteran reported working as an office supervisor and losing one week of work during the prior 12 month period due to flu and medical appointments, not his service-connected disability.  Moreover, it was specifically noted during the November 2011 DBQ that the functional impact of the Veteran's muscle injury was constant soreness while working, though he did not do heavy work as a supervisor and was not off the job due to symptomatology, and the November 2011 VA examiner specifically determined that the service-connected disability would cause no deterrence to employability or an inability to perform work requirements.  In other words, the Veteran's in-service injury did not meet all of the requirements needed to merit the assignment of the next highest (30 percent) rating under 38 C.F.R. § 4.56 (d)(3)(ii).  

The Board has also considered the objective findings listed at 38 C.F.R. § 4.56 (d)(3)(iii) to determine whether the Veteran is entitled to a 30 percent rating based on those criteria for his service-connected shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra.  The Board acknowledges that the November 2008 VA examiner indicated there was loss of deep fascia or muscle substance, specifically noting a very small fascial defect near the xyphisternum region, the site of the shrapnel's entrance wound, and that this examiner noted a slight palpable defect in this area, which was not a muscle scar.  This finding appears to be related to loss of muscle substance rather than loss of deep fascia, as the examiner specifically noted the fascial defect was very small, not deep.  In addition, while the November 2011 VA examiner noted the discussion of a fascial defect in the November 2008 VA examination report and recorded the Veteran's complaints related to that area, no defect was detected at the time of the November 2011 VA examination.  The Board also notes that there was no evidence of tissue loss; adhesions; tendon, bone, joint, or nerve damage; loss of muscle or joint function; or evidence of muscle weakness at the time of the December 2004 VA examination and that during the November 2008 VA examination, muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living, and there was no evidence of residuals of nerve, tendon or bone damage or of muscle herniation,; and joint motion was not limited as a result of muscle disease or injury.  Lastly, the November 2011 VA examiner doubted impairment on tests of strength and endurance.  For these reasons, the Board finds that the Veteran's service-connected disability does not meet all of the requirements needed to merit the assignment of the next highest (30 percent) rating under 38 C.F.R. § 4.56 (d)(3)(iii).  

The Board will now consider the reported fracture of the lower end of the xiphoid process, one of the deficiencies noted in the Joint Motion.  In this regard, the December 2004 VA examiner recorded the history of the Veteran's in-service shrapnel wound, stating that the shrapnel struck the Veteran from above, striking the lower end of the xiphoid process, and reportedly fracturing the lower end of the xiphoid.  The in-service x-rays, however, made no mention of such a fracture, see service treatment records dated March 31, 1970 (a fragment was noted to be seen at the base of the costovertebral junction of the right 11th vertebrae on x-ray) and August 5, 1970 (negative chest x-ray).  Moreover, the December 2004 VA examiner reported that x-ray of the sternum taken in conjunction with the examination showed no definite fracture and the November 2011 VA examiner also reported that no fracture of the xiphoid seen on x-ray or CT scan.  The absence of x-ray evidence that the Veteran did sustain a xiphoid fracture as a result of his in-service injury also factors in to the Board's decision that his service-connected disability does not merit the assignment of the next highest (30 percent) available rating.  

In sum, the preponderance of the evidence discussed more fully above supports the currently-assigned 10 percent rating for the service-connected shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra.

The Board will now consider the scars associated with the in-service injury sustained by the Veteran, the other deficiency noted in the Joint Motion.  As noted above, a separate 10 percent rating for tender scar associated with the service-connected shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra, was granted in a June 2014 rating decision.  The separate rating was assigned effective November 4, 2011, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides a 10 percent rating for one or two scars that are unstable or painful.  

The Board has considered whether a separate rating for the scars associated with the Veteran's service-connected disability is warranted prior to November 4, 2011.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  During the December 2004 VA examination, physical examination revealed that the entry wound was small and transverse, measuring 3.2 centimeters by .5 centimeters, and that there was another small transverse scar measuring 3 centimeters by 2 centimeters just below that.  The examiner noted that these wounds were possibly small incisions made in an attempt to debride the wound or possibly to remove fragments of bone or of the shrapnel fragment.  There was also another small operative wound that was transverse measuring 2.5 centimeters by .2 centimeters that the examiner noted was made in an attempt to remove the shrapnel fragments.  There is no subjective or objective evidence in the December 2004 VA examination report that any of these scars were unstable or painful.  There is also no subjective or objective indication that the shrapnel entrance and operative scars noted in a February 2008 VA treatment record, or the two linear scars (measuring approximately 1 centimeter each in length) noted during the November 2008 VA examination, were unstable or painful.  For these reasons, the assignment of a separate rating for the scars associated with the Veteran's service-connected disability is not warranted prior to November 4, 2011, under Diagnostic Code 7804.  

The Board has considered the other diagnostic criteria related to scars to determine whether a separate rating is warranted prior to November 4, 2011.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic codes, however, are simply not applicable to the scars associated with the Veteran's service-connected disability as the scars are not located on the head, face, or neck (Diagnostic Code 7800); the scars were not reported to be deep and nonlinear (Diagnostic Code 7801) or superficial and nonlinear (Diagnostic Code 7802); and the scars were not reported to cause any disabling effects (Diagnostic Code 7805).  

The Board has also considered whether a rating in excess of 10 percent is warranted for the service-connected tender scar associated with the service-connected shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra.  The next highest (20 percent) rating under Diagnostic Code 7804 requires three or four scars that are unstable or painful.  As only two scars were noted during the November 2011 VA examination, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture involving the shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra, is not so unusual or exceptional in nature as to render the currently assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra, is evaluated under the schedules for rating muscle injuries and the skin, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. §§ 4.73, 4.118.  When comparing the subjective and objective disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings assigned during the appellate period.  Ratings in excess of those currently assigned are provided for certain manifestations involving scars and muscle injuries, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  Rather, the criteria for the currently assigned disability ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

A rating in excess of 10 percent for shell fragment wound, abdominal wall, slight, with small foreign body in the lower chest and T-12 vertebra, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


